USCA11 Case: 20-14404    Date Filed: 07/21/2021   Page: 1 of 5



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14404
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:07-cr-00138-TWT-JSA-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


STANLEY JOSEPH THOMPSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 21, 2021)



Before JORDAN, NEWSOM, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14404           Date Filed: 07/21/2021      Page: 2 of 5



       Stanley Joseph Thompson, a federal prisoner, appeals the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Thompson contends the district court erred in finding it could not reduce his

sentence unless a circumstance set forth in U.S.S.G. § 1B1.13 existed.

Specifically, Thompson asserts he presented extraordinary and compelling reasons

for compassionate release because he is serving a draconian sentence for aiding

and abetting robberies that did not result in loss of life or bodily injury, and for

which he would be serving a much shorter sentence if sentenced today due to the

First Step Act’s changes to § 924(c). He also contends his poor legal

representation at trial constituted an extraordinary and compelling reason because

his defense was riddled with errors and failed to effectively represent him. After

review, 1 we affirm the district court.

       District courts lack the inherent authority to modify a term of imprisonment

but may do so to the extent that a statute expressly permits. 18 U.S.C.

§ 3582(c)(1)(B). One such exception is for “compassionate release” under 18

U.S.C. § 3582(c)(1)(A). See United States v. Harris, 989 F.3d 908, 909 (11th Cir.

2021). The First Step Act of 2018 amended § 3582(c)(1)(A) to increase the use



       1
         A district court’s denial of a prisoner’s motion for modification of sentence under 18
U.S.C. § 3582(c)(1)(A) is reviewed for an abuse of discretion. United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). We review de novo a district court’s interpretation of a sentencing
guideline. See United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021).

                                               2
           USCA11 Case: 20-14404      Date Filed: 07/21/2021   Page: 3 of 5



and transparency of compassionate release, enabling prisoners, rather than the

Bureau of Prisons (BOP) alone, to file compassionate release motions. See Pub. L.

No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018). As amended by the First Step

Act, § 3582(c)(1)(A) provides that:

      [T]he court, upon motion of the Director of the [BOP], or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the [BOP] to bring a motion
      on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is
      earlier, may reduce the term of imprisonment . . . if it finds that--
      extraordinary and compelling reasons warrant such a reduction . . . .

18 U.S.C. § 3582(c)(1)(A) (emphasis added). Section 3582(c)(1)(A) also requires

any reduction be consistent with applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      Section 1B1.13 of the Sentencing Guidelines provides the applicable policy

statement for § 3582(c)(1)(A). U.S.S.G. § 1B1.13. After briefing on this appeal

concluded, we held in United States v. Bryant that § 1B1.13 “is an applicable

policy statement that governs all motions under Section 3582(c)(1)(A),” including

those filed by prisoners. 996 F.3d 1243, 1262 (11th Cir. 2021). Under § 1B1.13, a

district court may reduce a term of imprisonment if, after considering the § 3553(a)

factors, it determines extraordinary and compelling reasons warrant the reduction

and the defendant is not a danger to the safety of the community. U.S.S.G.

§ 1B1.13


                                          3
          USCA11 Case: 20-14404        Date Filed: 07/21/2021    Page: 4 of 5



      The application notes to § 1B1.13 identify four categories of extraordinary

and compelling reasons for compassionate release: (A) the defendant’s medical

condition, (B) his age, (C) his family circumstances, and (D) “other reasons.” Id.,

comment. (n.1(A)-(D)). Subsection D serves as a catch-all provision, providing

that a prisoner may be eligible for relief if, “[a]s determined by the Director of the

[BOP], there exists in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons described in subdivisions (A)

through (C).” Id., comment. (n.1(D)). As to this catch-all “other reasons”

provision, we held that the discretion to determine whether such other reasons exist

rests with the BOP, not the district courts. Bryant, 996 F.3d at 1248, 1263.

      The district court did not abuse its discretion in denying Thompson’s motion

for compassionate release. The court correctly determined that § 1B1.13 was

applicable to Thompson’s motion and that a reduction must be consistent with one

of the first three categories set forth in that provision. See id. at 1248. Neither the

First Step Act’s amendment of § 924(c)’s stacking provision nor ineffective

counsel are reasons listed in § 1B1.13 justifying a reduction. Thus, the court did

not err in treating the reasons listed in § 1B1.13 as exclusive and refusing to

consider whether those grounds, which fell outside the Sentencing Commission’s

binding policy statement, constituted extraordinary and compelling reasons for

granting Thompson’s motion. We affirm the district court’s denial of Thompson’s


                                           4
            USCA11 Case: 20-14404           Date Filed: 07/21/2021        Page: 5 of 5



motion based on the failure to meet one of the four categories of extraordinary and

compelling circumstances listed in § 1B1.13. 2

       AFFIRMED.




       2
           Thompson also contends on appeal that the district court erred in analyzing the 18
U.S.C. § 3553(a) sentencing factors and that the district court failed to consider Thompson’s
request for a reduction of sentence to 28 years, rather than his 13 years of time served. Because
the district court did not err in determining that Thompson failed to show extraordinary and
compelling reasons for release, it is not necessary for this Court to consider whether the district
court erred in determining the § 3553(a) factors weighed against release. Similarly, because the
failure to meet one of the categories of extraordinary and compelling circumstances is not
contingent on the amount of time the defendant requested for the lower sentence, it is
unnecessary to determine whether the district court failed to consider a 28-year sentence.
                                                 5